OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                         AUSTIN




D8u   Mrt                 Att8atlonl   Mr. ltal
                          opinionR0.04281
                          Rot uontultr
                    808tbti        3 Or th8       &8t     (Idin        th 0tM       wiiGtr   l8
"8TO2Y kind Of 18@88,            8artditiOad        8Ob8      lOEt?88t     (IO.& Of
tTU8t,      .hrtt@l  Wt0;r&a,         wU8t                ?#8ipt,
                                                              ?,88W&B          Ot
tftlo,ot othe?         W.r;ttOtI    itttfrU88nt       Oi tit8W.r         kid      QT
.hTaOtm         WhOFOb    Ul intWO8t,           Oth8?   th8ll   d8OlUtO      title,
18 lOU&lt t0 be 1 Old O? &+8Zl               &II l & 3tW t8hiOlO          ti80
my     li8a    lrut&    ot &on          by bB8titUtiOll         Qb duto.m

        k8tloIi;LcOf tholut 4Ofi.t~~         th0 tm lCOr ti-
timtO        Of     ?itlO'
                8jld prod608      iO? tho l OB tUb t8
                                                   Of 8tloh
lortliloat~.kOtiOIl   a   ill it8    UltkOty rU48 U tOlbW8t
             -0 tam Wartl?loatooi Tltlo'nomnnb
        wrlttm &Hiraa~~~t  uhlehry bo 18wd a6167
        by Md UBd88 th8 ltltbO?it~'Of th8 D8
        ur4 whloh            muatglto         thr follomdn8 da #r *0&
        With       8UOh Otha            tit8    &.I th0    ~JU?kWlt           84    X0”
        Qoir.       tMI  tin8           to tlwt

                   ‘(a)      -0    Maa      Uid   a&O88           ti   th0   prtrOha8OX
        Md        rOllOr      at   tir8t     a0     01      t?-rim.8          urd
        tun8f8ru              8t   84      .Ubr~Uefft        8alO.




                                                           1&O-80 Plato8 OUT-
                                                           tp qt+atr,of188UuIO0,
    .
.       ..




              RonmabloHemorWr?lmea,


                               EelthW     fb.tiapI              3 LOS       808thh   y   Of       tiUi8     fill
              @?     8&U       w     t8fGWZie8             t0    %iW         QT WPt$aeO8          &WI       QQ
             tho tiPOr, rabior, gut8 oz 8000880r108 o flut#abllu.
             mo laE&ua&o  of &rtlon 1 how?a d180108~8     the uadc
             kkabl8          intOt&      Qo    th0     .d       of    the     iO&i8btU?O          to     yrot140
             tOl'tho 4i801o8m8                  in P he bOFtiii8&tr of                 fitlo        oi    8ay 8114
                                                the metortohlolr tlraa,radio, put1
                                                it 18 WidMt thd the LO~i8iatU?O~iEb
                                               08 *%'liOai
                                                         Qblth.                lLOtW VdllOIOa liM8                 '
             W      0btt.l      WtmC;r8              88Omed          by   ti?U,         ?ad108,    parrtr     OT
             l00088OZ108, lVidUltu OW#idOrin~ 8UOh 11Ui8 OB IOOO88-
             ‘OXi   a8 lOlW~@Ilt    part8   Of the .tiOlO.   mi8  %llteBtiOB 18
             d80 (Lm#8d        b rdorutoe       to the fir& olawe~ofth8 .a~
             tionOf~lUI&$        L 407,wblrhreadraa iollmt
                          wt ACT to       mid0 fo, th8 188Uan00 at lOr-
                  tifi@8$&8    Of tit i”0 UtUillf$    EDtOP V0&%0108 M4
                      their pk             l    . .*
                              ml0         tt 58         88iblO        th8t        OOIlftdon       dght      ?.8tit
             iBloD8ldOZfog               t&O    8.0 PiOM         Of   th8     Biiu.     i8p8?8t             QT 88
             #wO(@tO$           Wlit8,         ~Ot.W&OB         tho 8OOtiM8             Of th0              are un-
             rteoo4aa4rose toeotha the p6QO80 of -8 art boron.8
             r 1 .u
                  ~4 th elMltirioa 18 itW808~blO that 11m8 ati lro?t-
                 8 OB t&i8888888Wi88                        abwa      Ue      to   b8     b41U484 i8 tho
              ertitloata*S l!i%lo,
             tP
                             ~l-t18,'tho?ofO?o                   fha OjdtbiOBOf 8hi8                mUtamt
             8ha8 liuu         plaod        anti      8a  Cir88,    PMdiO8,              prt8      and lOOo88-
             wiu   8hot1l4bo             iwtah       OIIth8 bOrtitiUt0                    0   Pit10   l8 ‘%iOM
             oatho wtor.tohiolO",                     un4a    88OtiOB    4              (6 F  qt Lk>U80      Bill
             bQ*
                                                                                  Tour8rorytiuly




             ltctlm
                                                                                           APFROVXC
                                                                                        OFIEIolt
                                                                                               ccu;yITTQ:
                                                                                        BYt 8. 1. 8.